DETAILED ACTION
Allowable Subject Matter
Claims 2-3, 5-8, 11-15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 18, while a presentation device, in particular for goods, having a mounting profile that comprises a plurality of vertical mounting profiles spaced from and substantially parallel to each other, each of the plurality of vertical mounting profiles having a plurality of supports spaced apart along a length of each of the plurality of vertical mounting profiles, each of the plurality of supports having at least one recess; a plurality of horizontal mounting profiles, wherein each of the plurality of horizontal mounting profiles is arranged so that the plurality of vertical mounting profiles and the plurality of horizontal mounting profiles are arranged at substantially right angles to each other, a plurality of sections are defined and bound by pairs of adjacent horizontal mounting profiles of the plurality of horizontal mounting profiles, and one or more pairs of adjacent vertical mounting profiles of the plurality of vertical mounting profiles; and a plurality of box-shaped inserts mounted individually in the plurality of sections, each of the plurality of inserts having a rear wall, and a plurality of side walls projecting from the rear wall to define a rectangular frame, at least one fixing device formed as a protrusion provided on each of the plurality of inserts at a position to engage the at least one engaging member to fix each of the plurality of inserts to the respective horizontal mounting frame, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 2-3, 5-8 and 11-15 are allowed for being dependent on the allowed claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875